Citation Nr: 0301021	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-03 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence as been submitted to 
reopen a claim for service connection for the residuals of 
an injury of the low back.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant served on active duty training from March 5, 
1979 to May 25, 1979, and on inactive duty training on 
August 8 and August 9, 1981.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA), that found that 
new and material evidence had not been submitted to reopen 
a claim for service connection for the residuals of a low 
back injury.  

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the 
appellant's claim of service connection for residuals of 
an injury of the low back.  Further development will be 
conducted on the issue of service connection for residuals 
of an injury of the low back on a de novo basis pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1. In a December 1986 decision, the Board denied 
entitlement to service connection for the residuals of a 
back injury.  

2. Evidence received subsequent to the December 1986 
decision of the Board, when considered with evidence 
earlier of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

1.  The December 1986 Board decision, which denied the 
appellant's claim of entitlement to service connection for 
residuals of a low back injury is final.  38 U.S.C.A. § 
7104 (West 1991).

2.  The additional evidence received subsequent to the 
December 1986 decision of the Board is new and material 
and the requirements to reopen the claim of entitlement to 
service connection for residuals of a low back injury have 
been met.  38 U.S.C.A. §5108 (West 1991); 
38 C.F.R. § 3.156 (a) (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new 
and material claims were amended effective August 29, 2001 
and are not applicable to the current case.

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi 16 Vet. App. 183 
(2002).

The record reflects that the appellant and his 
representative were provided with a copy of the appealed 
rating action, and, in April 2001, prior to that action, 
were notified of the information and medical evidence 
necessary to substantiate this application to reopen the 
claim.  In addition, they were provided a Statement of the 
Case for the issue.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified 
by the appellant and the appellant had the opportunity for 
a hearing.  Thus, for the purposes of reopening his claim, 
the Board finds that the VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It 
appears that there is no additional evidence that could or 
should be obtained, regardless of which party would 
responsible for submitting the evidence. As such, more 
specific notice is not indicated.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 1991 & Supp. 2002).  Continuity 
of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately displayed, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002). Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2002).

Evidence of record at the time of the December 1986 Board 
decision included a service examination in April 1979 that 
showed no abnormality of the veteran's spine.  Service 
medical records showed that the veteran was hospitalized 
on August 8, 1981, when it was reported that he had 
developed right lower quadrant pain radiating to the right 
leg and right testicle.  It was reported for clinical 
purposes that he had a longstanding history of back pain 
and that he had had a similar pain in the past that was 
associated with a back strain.  The diagnoses were back 
strain and right lower quadrant pain secondary to back 
strain.  

Additional service entries show that the appellant had 
complaints of back pain in 1982 and 1983 and that, in July 
1983, he was evaluated at an Army Medical Center where he 
reported a history of the sudden onset of low back pain 
with radiation to the right lower extremity.  The hospital 
summary includes references to an X-ray study showing 
narrowing of the L5-S1 disc space and a myelogram study 
that showed a small extradural defect at the L4-5 level on 
the left side.  The appellant was treated conservatively 
and the discharge diagnoses was mechanical low back 
strain, without objective neurological deficit.  In a 
September 1983 report, the service department found that, 
after investigation, the appellant's condition was 
considered to be a natural progression of a condition that 
had existed prior to training.  

The results of several medical examinations performed by 
both private and VA physicians, dated in 1984 and 1985, 
show that the appellant was variously diagnosed with 
several low back disorders.  These diagnoses included 
herniated disc disease at L4-L5 and L5-S1, as well as 
lower lumbar spondylosis, paravertebral myositis and 
radiculopathy of the left side.  

The Board in a December 1986 denied service connection for 
the residuals of a low back injury.  At that time the 
Board determined that the appellant had a pre-existing low 
back disability that did not increase in severity due to 
the August 1981 injury and any current low back disorder 
was unrelated to the service injury.  The December 1986 
decision is final.  38 U.S.C. 4004 (now 
38 U.S.C.A. § 7104). However, the veteran may reopen his 
claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Court of Appeals for the 
Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Evidence received in connection with the appellant's 
application to reopen his claim for service connection for 
the residuals of a low back disorder include a copy of an 
operative report, dated in March 1999, and a statement of 
his private physician, dated in November 2000.  This 
statement includes a recitation of the appellant's medical 
history, including the history of training accident in 
August 1981.  The physician related the appellant's 
current symptomatology to the injury sustained in August 
1981.  

The Board finds that the private physician statement that 
is dated in November 2000 constitutes new and material in 
that it relates the appellant current low back disorder to 
service.  Accordingly the claim is reopened. 


ORDER

An application to reopen a claim for service connection 
for the residuals of a low back injury is granted only to 
the extent indicated.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals
	


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

